NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2908-15T3

SALI GUIRGUIS,

        Plaintiff-Respondent,

v.

RAMEZ MORRIS,

     Defendant-Appellant.
________________________________

              Submitted September 13, 2017 – Decided September 28, 2017

              Before Judges Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FM-12-1719-12.

              Ramez Morris, appellant pro se.

              Lane & Lane, LLC, attorneys for respondent
              (Daniel J. Lane, on the brief).

PER CURIAM

        This matter is before us on appeal by defendant Ramez Morris

from a post-judgment Family Part order dated February 1, 2016,

which denied his motion for reconsideration of a prior order and

granted, in part, plaintiff Sali Guirguis' motion in aid of
litigant's   rights.1    Having   considered    defendant's    brief   and

appendix in terms of compliance with the rules of procedure set

forth in Part II, "Rules Governing Appellate Practice in the

Supreme Court and the Appellate Division of the Superior Court,"

we are constrained to dismiss the appeal with prejudice but without

costs.

      The parties were married in July 2006. One child, a daughter,

was born of the marriage.         The parties were divorced by dual

judgment of divorce in December 2012.       The judgment incorporated

a   matrimonial   settlement   agreement.   Thereafter,   the     parties

engaged in ongoing motion practice, which resulted in the entry

of orders including the present order under appeal.

      Defendant, who is self-represented, filed a notice of appeal

from the February 1 order on March 17, 2016, along with an

accompanying case information statement (CIS).         R. 2:5-1.        For

many months thereafter, defendant failed to file a conforming

brief and appendix per Rule 2:6-1 and Rule 2:6-2.             Although we

ultimately   accepted    defendant's    brief    and   appendix,       that

acceptance did not constitute our "imprimatur" of conformance.


1
  The order contains nineteen discrete paragraphs. Eleven of the
paragraphs either denied the relief sought by both parties without
prejudice, including defendant's motion for reconsideration, or
denied the relief sought as moot. The order provided for payment
schedules relating to defendant's previously ordered reimbursement
of medical expenses to plaintiff and for plaintiff's counsel fees.

                                    2                             A-2908-15T3
Rather, our acceptance was to afford defendant an opportunity to

prosecute his appeal subject to our plenary review both on the

appeal's procedural compliance and on the appeal's merits.

    We commence by noting that parties to appeals must fully

comply with the appellate rules.         In Still v. Ohio Casualty

Insurance Company, 189 N.J. Super. 231 (App. Div. 1983), this

court addressed rule compliance:

              The rules which deal with appellate
         briefs are few in number, easy to understand
         and simple to follow. Each rule was adopted
         for a specific reason.         Together, they
         contribute to make the administration of
         justice smoother and more expeditious.     Any
         violation of the rules makes it more difficult
         for the courts to operate, slows down the
         administration of justice and increases its
         costs.   Violations cannot and will not be
         tolerated.

         [Id. at 236.]

    In Abel v. Elizabeth Board of Works, 63 N.J. Super. 500 (App.

Div. 1960), we held that our rules "are more than guides and

admonitions.   They were made to be complied with and should not

be lightly disregarded."   Id. at 509.

    Failure to abide by the appellate rules implicates sanctions,

including the sanction of dismissal.     R. 2:9-9 states:

              Failure properly to prosecute or defend
         an appeal or proceedings for certification
         shall be ground for such action as the
         appellate court deems appropriate, including,
         but not limited to, dismissal of the appeal

                                3                            A-2908-15T3
            or petition, imposition of costs or attorney's
            fees or such other penalty as may be assessed
            personally against the attorney.

     In terms of relaxation of the rule's requirements in a case

of a self-represented litigant, as here, there is no assurance of

lenity.     As we held in Venner v. Allstate, 306 N.J. Super. 106

(App. Div. 1997), status as a pro se litigant does not relieve the

obligation of compliance with the rules.      Id. at 110.

     To be sure, we recognize that dismissal of the appeal is the

ultimate sanction and one which must be cautiously invoked.           See

Crispin v. Volkswagenwerk A.G., 96 N.J. 336, 345 (1984); Gnapinsky

v. Goldyn, 23 N.J. 243, 247-48 (1957). As such, we have considered

alternative    sanctions   but   conclude   those   alternatives     lack

contextual suitability.

     In our view, the deficiencies in defendant's appeal would not

be remediated by reprimand, censure, suppression of the brief and

appendix,     monetary   sanctions   or   assessments   of   costs    and

attorney's fees.     The deficiencies of the brief include but are

not limited to: failure to provide a concise statement of facts

with references to the appendix and the transcript; failure to

include legal argument that contains point headings so as to afford

a reviewing court to arrive at a proper determination based on

legal authority; and failure to address only those issues relating

to the appeal of the order.      R. 2:6-2(a)(5); R. 2:6-2(a)(6).

                                     4                          A-2908-15T3
     A proper statement of facts is vital to the appellate process.

Patel v. Erhardt, 177 N.J. Super. 556 (App. Div. 1981).   In Patel,

we noted that the required statement of facts is critical to our

"independent examination of the record."    Id. at 558.    As well,

we have frequently emphasized the need for point headings in the

brief's legal argument, as proper presentation of applicable law

is essential to appellate review.    See Hayling v. Hayling, 197
N.J. Super. 484, 488-89 (App. Div. 1984).   The failure to provide

point headings in the presentation of legal argument has resulted

in our declining to consider the issue raised.    See Solar Energy

Indus. v. Christie, 418 N.J. Super. 499, 508 (App. Div.), certif.

denied, 207 N.J. 190 (2011).

     Further, defendant's failure to provide a conforming brief

is in derogation of his responsibility to refer us to specific

parts of the record that support his argument.      It is not our

obligation to "scour the record" in search of such support.      See

Spinks v. Twp. of Clinton, 402 N.J. Super. 454, 463 (App. Div.

2008).

     Nor is the defendant's failure to conform to our appellate

rules to be indulged as "form over substance."     The product of

defendant's non-conformance is a legal argument that is rambling,

disjointed, raises issues outside the notice of appeal, and lacks

requisite reference to controlling decisions of law.      This does

                                5                           A-2908-15T3
not just unduly burden us; it prevents us from exercising our

appellate role.

     Finally, we have considered the sanction of a dismissal

without   prejudice.   However,   when   considering   the   numerous

opportunities provided to defendant over many months to cure his

non-conformance, as well as plaintiff's interest to have the appeal

timely resolved, we exercise our discretion per Rule 2:9-9 and

dismiss the appeal with prejudice.

     Dismissed.




                                  6                           A-2908-15T3